Citation Nr: 0919596	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-12 015	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tarsal tunnel 
syndrome of the left ankle.

2.  Entitlement to a temporary total disability rating, 
pursuant to 38 C.F.R. § 4.30, for August 2003 treatment of 
tarsal tunnel syndrome.

3.  Entitlement to a disability rating in excess of 20 
percent for service-connected left ankle degenerative joint 
disease (DJD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to 
April 1994.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from May and November 2004 rating decisions of the RO.  In 
May 2004, the RO denied service connection for tarsal tunnel 
syndrome, a temporary total disability rating pursuant to 38 
C.F.R. § 4.30 for August 2003 treatment of tarsal tunnel 
syndrome, and a rating in excess of 20 percent for DJD of the 
left ankle.  The Veteran filed a notice of disagreement (NOD) 
in June 2004, and the RO issued a statement of the case (SOC) 
in December 2004.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
March 2005.

In November 2004, the RO, inter alia, denied a temporary 
total disability rating pursuant to 38 C.F.R. § 4.30 for 
December 2003 treatment of an osteochondral fracture of the 
left talar dome.  The Veteran filed an NOD in March 2005.  

In October 2005, the Veteran testified during a Board hearing 
before the undersigned in Washington, D.C.; a transcript of 
the hearing is of record.

In April 2007, the Board remanded the claim for a temporary 
total disability rating for a period of convalescence 
following the December 2003 surgery to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
issuance of an SOC.  The RO issued the SOC in June 2007, but 
the Veteran did not file a timely substantive appeal.  
Therefore, that claim is no longer before the Board.  See 38 
C.F.R. § 20.200 (2008) (An appeal consists of a timely filed 
NOD in writing and, after an SOC has been furnished, a timely 
filed substantive appeal (VA Form 9 or equivalent 
statement)).  To avoid piecemeal adjudication, the Board also 
remanded the claim for a rating in excess of 20 percent for 
DJD of the left ankle because it was inextricably 
intertwined.  See, e.g., Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).

In April 2007, the Board also denied the Veteran's claims for 
service connection for tarsal tunnel syndrome of the left 
ankle and a temporary total disability rating for a period of 
convalescence following the August 2003 surgery, and he 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  In September 2008, counsel for VA's 
Secretary and the Veteran's attorney (the parties) filed a 
Joint Motion for Remand with the Court.  By Order dated later 
in September 2008, the Court granted the motion, vacating the 
Board's decision in part, and remanding these matters to the 
Board for further proceedings consistent with the Joint 
Motion.

As a final preliminary matter, the Board notes that the 
appellant has been represented by the Virginia Department of 
Veterans Services, as reflected in a May 1994 Appointment of 
Veterans Service Organization as Claimant's Representative 
(VA Form 21-22).  In October 2007, VA's Office of General 
Counsel received a fee agreement and power of attorney 
appointing Glenn Bergmann as the appellant's attorney before 
the Court.  That power of attorney, however, does not include 
representation of the appellant before the Board.  Therefore, 
the Virginia Department of Veterans Services remains the 
appellant's representative before the Board.  See 38 C.F.R. § 
20.602 (2008) (A properly filed designation made prior to 
appeal will continue to be honored, unless it has been 
revoked by the appellant, or unless the representation is 
properly withdrawn.)

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the AMC, in Washington, DC.  VA 
will notify the appellant when further action, on his part, 
is required.



REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action, 
primarily on the claim for service connection, is warranted.

In the Joint Motion, the parties noted that, in discussion 
the service connection claim, the Board did not adequately 
consider the statements of Dr. Williams, the Veteran's 
treating physician at the VA Medical Center (VAMC) in 
Richmond, Virginia.  In an August 2004 letter, Dr. Williams 
opined that the August 2003 surgery to treat tarsal tunnel 
syndrome and December 2003 surgery to treat a fracture of the 
talar dome were both for a service-connected injury.  Dr. 
Williams did not provide an explanation for this statement 
and it does not appear that he reviewed the Veteran's service 
treatment records (STRs) prior to providing this opinion. 

The Veteran's STRs indicate that he began complaining of pain 
on the top lateral aspect of his left foot in March 1982.  He 
denied a history of trauma and the initial impression was a 
soft tissue pain, which was treated with physical therapy.  
Follow-up records note an impression of chronic cuboid 
subluxation.  X-rays of the left foot showed no 
abnormalities.  In February 1983, the Veteran complained of 
left foot pain and a hypermobile cuboid was noted.  The 
impression was chronic sesmoiditis.  An October 1986 X-ray 
revealed spurring at the Achilles tendon insertion on the 
calcaneus.  November 1986 records note early DJD and left 
cuboid dislocation/inversion sprain.  There was pain upon 
palpation of the left metatarsal/cruciform joint.  DJD of the 
left ankle was noted at discharge in January 1994.

Post-service, the report of a July 1995 VA X-ray revealed 
Achilles tendon ossification.  The diagnosis was Achilles 
tendonitis.  In December 2002, VA treatment records noted a 
diagnosis of tarsal tunnel syndrome.  A May 2003 X-ray 
revealed a bone fragment along the proximal navicular.  A 
July 2003 magnetic resonance imaging (MRI) revealed findings 
consistent with grade I osteochondral fracture of the talar 
dome.  There were no soft tissue abnormalities seen in the 
tarsal tunnel region.  In August 2003, the Veteran underwent 
surgical decompression of the tarsal tunnel.  The report of 
an October 2003 VA examination indicates the Veteran had 
grade I osteochondrosis of the anteromedial portion of this 
talar dome.  The examiner noted that this could have been 
from an old fracture or could have developed spontaneously.  
In December 2003, the Veteran underwent surgical arthroscopy 
of the left talar dome.  A February 2004 X-ray revealed a 
mild accessory ossicle on the lateral aspect of the calcaneus 
and cuboid.

The April 2004 VA examiner provided an equivocal opinion 
regarding the etiology of the Veteran's tarsal tunnel 
syndrome.  The VA physician who examined the Veteran in 
September 2004 provided a medical opinion in October 2004.  
The  physician opined that the Veteran had a lesion of 
osteochondritis dissecans of the talar dome rather than a 
fracture.  The examiner opined that this condition was less 
likely than not service-connected.  Furthermore, the examiner 
opined that there was no evidence that the tarsal tunnel 
syndrome was related to the Veteran's service-connected DJD 
of the left ankle.  The examiner did not comment on whether 
the tarsal tunnel syndrome was directly related to service.  

Since the October 2004 VA medical opinion, additional medical 
evidence has been received.  The Veteran has submitted 
medical evidence that indicates that fractures of the tarsal 
dome are often not detected by X-rays and can be misdiagnosed 
as inversion sprains.  In a July 2007 letter, Dr. Brantley, a 
VA podiatrist, noted that the July 2003 MRI of the Veteran's 
left ankle was consistent with an acute inversion injury.  An 
October 2007 VA MRI revealed a talar dome fracture, 
degenerative changes, and tendonitis.  A September 2008 
operative note from VCA Health Systems indicates the Veteran 
underwent surgical arthroscopic debridement of the left 
osteochondral defect lesion.

Given the above, the Board finds that further medical opinion 
is needed to resolve the claim for service connection for 
tarsal tunnel syndrome of the left ankle.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board 
also points out that more contemporaneous medical findings 
would be helpful in resolving the claim for higher rating, as 
well. 

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

[The Board points out that, because an award of service 
connection for tarsal tunnel syndrome of the left ankle would 
impact the claim for a temporary total disability rating 
(TTR) for a period of convalescence following the August 2003 
surgery, the Board finds that these matters are inextricably 
intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski¸ 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a Veteran's claim for the 
second issue).  Hence, it follows that any Board action on 
the TTR claim would be premature, at this juncture, and that 
this matter should be remanded, as well.].

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Richmond VAMC dated December 2002 through September 2003, May 
through July 2007 and in May 2008.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain any records of treatment for a left ankle 
disability from the Richmond VAMC that are not currently of 
record, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claim for an increased rating for 
the service-connected DJD of the left ankle should include 
consideration of whether "staged rating" of the Veteran's 
disability (assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007), is warranted. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Richmond 
VAMC all records of evaluation and/or 
treatment for the Veteran's left ankle 
that are currently not of record.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to service connection for tarsal 
tunnel syndrome of the left ankle, a 
temporary total disability rating for a 
period convalescence following the August 
2003 surgery, and an increased rating for 
the service-connected DJD of the left 
ankle.  The RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
a VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

Specific to the Veteran's DJD of the left 
ankle, the physician should conduct range 
of motion studies of the left ankle 
(expressed in degrees), noting the exact 
measurements for flexion and extension, 
and specifically identifying any excursion 
of motion accompanied by pain.  If pain on 
motion is observed, the examiner should 
comment on the extent of pain, and 
indicate at which point pain begins.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  In addition, the 
physician should indicate whether, and to 
what extent, the Veteran experiences 
likely additional functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The examiner should also provide an 
assessment as to whether the Veteran's 
overall range of motion of the left ankle 
is best characterized as moderately or 
markedly limited, as well as comment as to 
whether there is any ankylosis of the left 
ankle, malunion of the os calcis or 
astagalus, or astragalectomy.  

Specific to the disability claimed as 
tarsal tunnel syndrome, the examiner 
should clearly indicate whether the 
Veteran currently suffers from tarsal 
tunnel syndrome of the left ankle.  If 
not, he or she should clearly identify the 
current ankle disability other than DJD 
from which the Veteran suffers.  Then, the 
examiner should render an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the identified 
disability is the result of disease or 
injury incurred in or aggravated by the 
Veteran's military service.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim for an increased rating for DJD of 
the left ankle should include 
consideration of whether staged rating, 
pursuant to Hart (cited to above), is 
appropriate.

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


